PER CURIAM.
The district court did not err by summarily dismissing the subsequent child support Rule to Show Cause filed by the Appellant, Mr. Turner C. Thomas, without an evidentiary hearing because the filing was of a frivolous and repetitive motion. Absent an allegation of a change of circumstances pursuant to La. C.C. art. 142, the original child support ruling stands.
The contempt issue was the only viable issue remaining to be argued on appeal. However, Mr. Thomas has abandoned the appeal by failing to brief the issue on appeal. Rule 2-12.4 of the Uniform Rules, Courts of Appeal states in pertinent part that “... [a]ll specifications or assign*1153ments of error must be briefed. The court may consider as abandoned any specification or assignment of error which has not been briefed.... ” Therefore, this appeal is dismissed.
Finally, the request for sanctions argued in brief by the Appellee, Ms. Joyce T. Taylor, is dismissed for failure to file an Answer to the appeal. See La. C.C.P. art. 2133.

DISMISSED.